PER CURIAM.
Charles Anton McKain appeals the district court’s order denying his motion for the return of property and the marginal order denying his motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McKain v. United States, No. CA-02-474B (D. Md. Mar. 22 & Apr. 2, 2002). We dispense with oral argument because the *672facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.